SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13E-3/A FINAL AMENDMENT RULE 13E-3 TRANSACTION STATEMENT (PURSUANT TO SECTION 13(E) OF THE SECURITIES EXCHANGE ACT OF 1934) THE QUIZNO'S CORPORATION (NAME OF THE ISSUER) THE QUIZNO'S CORPORATION FIRENZE CORP. RICHARD E. SCHADEN RICHARD F. SCHADEN (NAME OF THE PERSONS FILING STATEMENT) COMMON STOCK, $. (TITLE OF CLASS OF SECURITIES) 749 (CUSIP NUMBER OF CLASS OF SECURITIES) PATRICK E. MEYERS, ESQ. VICE PRESIDENT AND GENERAL COUNSEL THE QUIZNO'S CORPORATION 1 DENVER, COLORADO 80202 (720) 359-3300 (NAME, ADDRESS AND TELEPHONE NUMBER OF PERSON AUTHORIZED TO RECEIVE NOTICES AND COMMUNICATIONS ON BEHALF OF PERSONS FILING STATEMENT) COPIES TO: DAVID C. ROOS, ESQ. MOYE GILES O'KEEFE VERMIERE & GORRELL, LLP 1, SUITE 2900 DENVER, COLORADO 80202 (303) 292-2900 This statement is filed in connection with (check the appropriate box): [X] (a) The filing of solicitation materials or an information statement subject to Regulation 14A, Regulation 14C, or Rule 13e-3(c) under the Securities Exchange Act of 1934. [ ] (b) The filing of a registration statement under the Securities Act of 1933. [ ] (c) A tender offer. [ ] (d) None of the above. Check the following box if the soliciting materials or information statement referred to in checking box (a) are preliminary copies. [ ] Check the following box if the filing is a final amendment reporting the results of the transaction. [ ] CALCULATION OF FILING FEE: TRANSACTION VALUATION* $20,137,035 AMOUNT OF FILING FEE** $4,027.41 *For purposes of calculating the fee only. The amount assumes the conversion of 2,337,439 shares of Common Stock of The Quizno's Corporation, in the proposed merger, at $8.50 per share, and options to purchase 155,378 shares of Common Stock with an average net equity value of $ 1.73 per share. **The amount of the filing fee calculated in accordance with Rule 0-11 of the Securities Exchange Act of 1934 equals 1/50th of 1% of the value of the shares to be converted in the merger. [X] Check box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: $4,027.41 Filing Party: The Quizno's Corporation Form or Registration No.: Schedule 14A, Preliminary proxy statement Date Filed: July 5, Pursuant to Rule 13e-3(d)(3) promulgated by the Commission under the Securities Exchange Act of 1934, as amended, the results of the 13e-3 Transaction were as follows: 1. At a meeting of the shareholders of the Issuer held on December 21, 2001, at which a quorum was present, the 13e-3 Transaction was approved by the vote of the requisite majority of shares; 2. On December 21, 2001, the Articles of Merger effecting the 13e-3 Transaction were filed with the Colorado Secretary of State resulting in the Issuer having six remaining shareholders and the other shareholders before the 13e-3 Transaction was effected receiving $8.50 per share, unless they exercised their dissenters' rights under the Colorado Business Corporation Act, in which case they have the rights to a cash payment as set forth in such Act; 3. On December 21, 2001, a Form 15 was filed with the Commission by the Issuer terminating the registration of the Issuer's common stock under the Securities Exchange Act of 1934, as amended, and The Nasdaq Stock Market, Inc. delisted the trading of the Issuer's common stock from the Nasdaq SmallCap Market. SIGNATURES AFTER DUE INQUIRY AND TO THE BEST OF ITS OR HIS KNOWLEDGE AND BELIEF, EACH OF THE UNDERSIGNED CERTIFIES THAT THE INFORMATION SET FORTH IN THIS STATEMENT IS TRUE, COMPLETE AND CORRECT. Dated: January 3, 2002 THE QUIZNO'S CORPORATION FIRENZE CORP. By: /s/Patrick E. Meyers By: /s/Richard E. Schaden Patrick E. Meyers Richard E. Schaden Vice President and General Counsel President /s/Richard F. Schaden /s/Richard E. Schaden Richard F. Schaden Richard E. Schaden Individually Individually
